Case: 18-20552      Document: 00514930141         Page: 1    Date Filed: 04/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-20552
                                                                                FILED
                                                                            April 25, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CHARLES E. LUSK,

                                                 Plaintiff-Appellant

v.

CARLISIETTA R. WARNER, Sergeant, O.B. Ellis I Unit; ALICIA SCOTT,
Property Officer, O.B. Ellis I Unit,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:18-CV-831


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Charles E. Lusk, Texas prisoner # 1964427, has appealed the dismissal
of his civil rights complaint.        This court “must examine the basis of its
jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659,
660 (5th Cir. 1987). A timely notice of appeal in a civil case is a jurisdictional
prerequisite when, as here, the time limit is set by statute. See Hamer v.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20552    Document: 00514930141     Page: 2   Date Filed: 04/25/2019


                                 No. 18-20552

Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 17 (2017); Bowles v.
Russell, 551 U.S. 205, 214 (2007); 28 U.S.C. § 2107(a).
      Lusk had to file a notice of appeal within 30 days of entry of the judgment
on May 8, 2018. See § 2107(a); FED. R. APP. P. 4(a)(1)(A). Because Lusk filed
his notice of appeal no earlier than August 2, 2018, his appeal is untimely, and
this court lacks jurisdiction. See Hamer, 138 S. Ct. at 17. The appeal is
DISMISSED.




                                       2